Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2021

                                     No. 04-21-00068-CR

                                    Albert Araiza GARCIA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0541
                        The Honorable Velia J. Meza, Judge Presiding

                                        ORDER
        Appellant’s brief was originally due to be filed on May 12, 2021. The brief has not been
filed. Appellant’s attorney is ORDERED to respond to this court in writing no later than June
14, 2021. The response should state a reasonable explanation for failing to timely file the brief
and demonstrate the steps being taken to remedy the deficiency. If appellant’s attorney fails to
file an adequate response by June 14, 2021, this appeal will be abated to the trial court for an
abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate. Tex. R. App. P. 38.8(b)(2).


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court